Name: Commission Regulation (EEC) No 1567/87 of 4 June 1987 on arrangements for imports into the Community of certain textile products (category 20) originating in Pakistan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 6 . 87 Official Journal of the European Communities No L 145/43 COMMISSION REGULATION (EEC) No 1567/87 of 4 June 1987 on arrangements for imports into the Community of certain textile products (category 20) originating in Pakistan Denmark, Greece, Spain and Portugal between 5 March 1987 and the date of entry into force of this Regulation must be set off against the respective regional quantitative limits for the period 5 March to 31 December 1987 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Pakistan to Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal before the date of entry into force of Regulation (EEC) No 1046/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products orginating in third countries ('), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of textile products of category 20 specified in the Annex hereto and originating in Pakistan exceeded the level referred to in paragraph 2 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, Pakistan was notified on 5 March 1987 of a request for consultations ; Whereas, pending a mutually satisfactory solution, imports into' Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal, of products falling within category 20 , were submitted to a provisional quantitative restriction for the period 5 March to 4 June 1987 by Commission Regulation (EEC) No 1046/87 (2); Whereas, as a result of these consultations, it was agreed to make the textile products in question subject to Community quantitative limits for the years 1987 to 1991 ; Whereas, pursuant to Regulation (EEC) No 4136/86, imports into France and Italy of these products were already subject to quantitative limits for the years 1987 to 1991 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Pakistan to France and Italy between 1 January 1987 and the date of entry into force of this Regulation must be set off against the respective regional quantitative limits for the year 1987 ; Whereas the products in question exported from Pakistan to Germany, Benelux, United Kingdom, Ireland, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origina ­ ting in Pakistan and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Imports of the products referred to in Article 1 and shipped from Pakistan to the Community after the entry into force of this Regulation shall remain subject to the double-checking system described in Annex VI to Regu ­ lation (EEC) No 4136/86. 2. All quantities of such products shipped from Pakistan to France and Italy on or after 1 January 1987 and released for free circulation shall be deducted from the respective quantitative limits laid down. 3 . All quantities of such products shipped from Pakistan to Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal on or after 5 March 1987 and released for free circulation shall be deducted from the respective quantitative limits laid down. These limits shall not, however, prevent the importation of products covered by it but shipped from Pakistan before the date of entry into force ^of Regulation (EEC) No 1046/87. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. o OJ No L 387, 31 . 12. 1986, p . 42. 0 OJ No L 102, 14 . 4. 1987, p . 15 . It shall apply until 31 December 1991 . No L 145/44 Official Journal of the European Communities 5. 6. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussel , 4 June 1987 . For the Commission Willy DE CLERCQ Member of the Commission ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Third country Units MemberStates Quantitative limits ( 1 ) (2) (3) (4) (5) (6) (7) (8) I From 5 March to31 December 1987 20 62.02 B I a) c) 62.02-12, 13 , 19 Bed linen, other than knitted or crocheted Pakistan tonnes D BNL UK IRL DK GR E P 2 883 (') 2 350 1 820 9 703 18 112 18 I From 1 January to31 December 1987 F I 685 750 (') Includes 100 tonnes reserved exclusively for contracts concluded in the course of the Berlin Fair. From 1 January 1988 the following EEC quantitative limits will apply : 1988 : 11 716 1989 : 12 477 1990 : 13 288 1991 : 14 150 .